Citation Nr: 0211986	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  96-31 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for old fracture deformity 
of L1 vertebral body and fusion of T12-L1.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from July 1954 to 
July 1958, and again from October 1958 to July 1962.  

This matter comes from the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for a 
low back condition.  In September 1997, the Board remanded 
the claim for further development.  

By rating decision of July 2001, service connection for 
lumbosacral strain was granted, with an evaluation of 
0 percent, effective October 6, 1995, and of 10 percent, 
effective May 27, 1999.  Service connection for old fracture 
deformity of the L1 vertebral body as well as fusion of the 
T12 and L1 was denied.  The veteran disagreed with the rating 
granted for lumbosacral strain.  By rating decision of 
May 2002, the 10 percent evaluation for lumbosacral strain 
was continued.  The veteran was sent a July 2002 statement of 
the case (SOC), and the case was sent to the Board 
immediately thereafter.  The Board record now before the 
Board does not indicate whether or not a substantive appeal 
(VA Form 1-9) has been timely filed concerning the evaluation 
of the service-connected lumbosacral strain.  If a VA Form 1-
9 has been timely filed, that issue will be addressed in a 
separate decision.  Therefore, that issue is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran was separated from service in 1958 and again 
in 1962, with no findings, complaints, or diagnosis of a 
fracture deformity of L1 vertebral body and fusion of T12-L1.  

2.  No findings, complaints, or diagnosis of a fracture 
deformity of L1 vertebral body and fusion of T12-L1 was made 
within one year of service discharge.  

3.  The veteran does not have a fracture deformity of L1 
vertebral body and fusion of T12-L1 that started in service 
or that was the result of his active duty service.  


CONCLUSION OF LAW

A fracture deformity of L1 vertebral body and fusion of T12-
L1 was not incurred in or aggravated by active service, nor 
was it manifested to a degree of 10 percent within one year 
of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection-Spinal fracture deformity

The veteran seeks to establish service connection for a 
fracture deformity of L1 vertebral body and fusion of T12-L1, 
as a result of active service.  He believes that he has a 
fracture deformity of L1 vertebral body and fusion of T12-L1 
due to a helicopter crash he was involved in during service.  
He injured his back and he believes that the injury resulted 
in the fracture deformity of the vertebral body and fusion of 
T12-L1.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service medical records reflect that while performing duties 
in connection with Hurricane Diane, the veteran was involved 
in a helicopter crash landing.  He was treated at the Cyril & 
Julia T. Johnson Memorial Hospital and diagnosed with a back 
sprain.  He was later seen at sick call and no treatment was 
advised.  He was discharged from his first tour of duty with 
no findings, complaints or diagnoses related to a fracture 
deformity of the vertebral body and fusion of T12-L1.  

In October 1958, the veteran reenlisted in service.  There 
was no abnormal significant history noted.  His June 1962 
separation examination from his second tour of duty noted no 
findings, complaints or diagnoses related to a fracture 
deformity of the vertebral body and fusion of T12-L1.  

After service, the first medical evidence related to back 
problems was in January 1991, when the veteran was physically 
lifting a friend in bed and he felt a "pop" in the low 
back.  He had severe back pain.  An x-ray of the same date 
showed compression fracture of L1.  In September 1992, he was 
seen requesting an orthopedic referral because of acute pain, 
status post Hurricane Andrew injury.  

A March 1996 letter from Johnson Memorial Hospital indicates, 
in pertinent part, that the veteran was hospitalized at that 
facility on August 21, 1955, however, the records could not 
be located because the hospital only keeps records for 
25 years.  

In November 1997, the veteran was seen at Miami Hospital and 
it was noted that there was no past history of significance 
other than a compression fracture in 1991.  He was told by 
the physician that his symptoms were minimal.  

In May 1999, the veteran underwent a VA examination.  He gave 
a history of injuring his back in a 1955 helicopter crash 
during service.  He reported that a physician told him that 
he had a fracture of his back when x-rays were taken after 
the crash, but that the x-rays had since been destroyed and 
were unavailable.  He also related a reinjury of his back in 
1991 while trying to lift a friend.  The examiner indicated 
that it was his opinion that the veteran's back fracture in 
1991 is not secondary to his 1955 back injury in the 
helicopter crash.  He expressed the opinion that most of the 
veteran's problems occurring in the lower back were 
consistent with his 1955 injury.  He added that there is no 
association between the 1955 injury and the 1991 fracture 
that could be ascertained without the original records of 
1955.  

The same examiner was asked to clarify his earlier report.  
Consequently, in June 2001, the veteran underwent additional 
VA examination.  The examiner noted that the veteran's 
compression fracture is at L1 and his pain is at L4-5 area.  
Again the examiner stated that without x-ray records of the 
1955 helicopter injury, it is impossible to determine whether 
or not there was fracture associated with the injury.  He 
also indicated that the veteran's present symptomatology 
could be due to the 1955 military accident, could be due in 
part to the accident in 1991, or could be due entirely to the 
1991 accident.  The examiner is unable to determine which of 
the three possibilities is the truth regarding the veteran's 
back disability.  

In addition to numerous treatment records and duplicates of 
treatment records related to his back many years after 
service, the veteran submitted a statement from his spouse, 
who is a registered nurse.  The spouse indicated, in 
pertinent part, that she was able to attest to the veteran's 
back condition all of their married life, which began in 
1963.  She also related that good management and prevention 
of situations that aggravate or provoke the injury were key 
components in maintaining the escalation of the injury until 
1991, when during a relatively normal situation, the 
preexisting weakness evidenced itself, resulting in the 
fracture of two vertebrae.  

Also submitted on behalf of the veteran's claim was an 
article on pain management and an August 1955 newspaper 
article, relating that the then-19 year old veteran was 
admitted to the hospital with a back injury, and later 
transferred in another helicopter, to Westover Air Force 
Base.  

After a thorough review of the entire record, the Board 
concludes that the evidence does not show that the veteran 
has a fracture deformity of L1 vertebral body and fusion of 
T12-L1 caused by service.  

The service medical records do show that the veteran injured 
his back in service in a helicopter crash, and this is 
substantiated by a newspaper article submitted by the 
veteran.  The veteran was diagnosed with sprain of the back 
and he is service-connected for this disability.  However, 
the records show -- in addition to the diagnosis of a back 
sprain -- that the veteran was discharged from service in 
1958 with a normal spine, reenlisted in 1958 with a normal 
spine, and discharged again in 1962, with a normal spine. 
Neither of the separation examinations or the reenlistment 
examination showed evidence of a back injury or residuals 
thereof.  The first evidence of back problems since the 1955 
helicopter crash was in 1991, many years after service.  This 
back problem showed a compression fracture after the veteran 
attempted to lift a sick friend out of his bed.  None of the 
veteran's private treatment records attribute the veteran's 
fracture deformity to an injury in service.  He has also 
undergone two VA examinations wherein the examiner was unable 
to determine whether or not the a fracture deformity was 
related to service without x-rays of the veteran's back in 
1955.  Unfortunately, these x-rays are no longer available 
due to the passage of time.  Furthermore, the VA examiner 
stated that it was important to note that the veteran's 
complaints of pain are at the L4-5 area, but his fracture 
deformity is located at the L1 area.  

The veteran's current pain is in the lower back.  He has 
medical records that show a back strain in service.  And he 
has been service-connected for lumbosacral strain.  He is 
also, however, seeking service connection specifically for 
the fracture deformity of L1 and fusion of T12-L1.  
Unfortunately, there is no medical evidence of a fracture 
deformity in service or within one year of service discharge.  
Rather, the first evidence of this deformity is many years 
after service, circa an injury sustained in 1991.  The Board 
is unable to obtain a medical opinion linking the in-service 
injury sustained in a helicopter crash to the current 
fracture deformity and fusion, despite repeated attempts.  As 
explained by the examiner, in these circumstances it is not 
possible to link the current fracture deformity and fusion to 
the in-service injury in the absence of contemporaneous x-
rays, which, unfortunately, are no longer available.  Without 
competent evidence of such a nexus, service connection for a 
fracture deformity of L1 vertebral body and fusion of T12-L1 
is not warranted.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100 et. Seq. (2001), which became 
effective on November 9, 2000, during the appeal's pendency.  
The VCAA redefines VA's duty to assist and enhances the duty 
to notify claimants about information and evidence necessary 
to substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was informed of its 
provisions by a July 2002 supplemental statement of the case 
(SSOC).  The SSOC informed the veteran of what assistance VA 
would provide and what evidence, if any, the veteran should 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Various other notices and communications, also from 
the RO, such as the August 1999 rating decision, the May 1996 
SOC, and the July  and October 2001 SSOCs, informed the 
veteran of the applicable laws and regulations needed to 
substantiate his claim.  He has also had the opportunity to 
testify at a hearing regarding his claim.  He declined.  The 
Board therefore finds that VA has complied with all 
obligations to inform the veteran of the applicable laws and 
regulations and with all duties to assist the veteran in the 
development of the issue discussed above.  Thus, a remand for 
further technical compliance with the provisions of the VCAA 
is not necessary.  


ORDER

Service connection for a fracture deformity of L1 vertebral 
body and fusion of T12-L1 is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

